Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7, 8, 17-19, 21-25, 32, 33, 35-39 are pending.
Claims 1-3, 7, 8, 17, 18, 37-39 are under examination on the merits.
Claims 1, 3, 7, 8, 17, 39 are amended.
Claims 5, 20, 26-31, 34, 40-42 are previously canceled.
No claims are newly added.

Election/Restrictions
Applicant’s election without traverse of Group I is confirmed. The claims of Group I are examined below. This requirement is made Final. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of copending Application No. 17/493,834 (reference application). 
Claim 2 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of copending Application No. 17/493,834 (reference application). Copending claim 4 depends on “any of the preceding claims” including copending claim 2, which describes the content of instant claim 2.
Claim 3 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of copending Application No. 17/493,834 (reference application). Copending claim 4 depends on “any of the preceding claims” including copending claim 3, which describes the content of instant claim 3.
Claim 7 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of copending Application No. 17/493,834 (reference application). Copending claim 7 may depend on copending claim 4 which describes the content of instant claim 1. 
Claim 8 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of copending Application No. 17/493,834 (reference application). Copending claim 8 may depend on copending claim 4 which describes the content of instant claim 1. 
Claim 17 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of copending Application No. 17/493,834 (reference application). Copending claim 17 may depend on claim 4 which describes the content of instant claim 1.
Claim 18 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of copending Application No. 17/493,834 (reference application). Copending claim 18 may depend on claim 4 which describes the content of instant claim 1. 
Claim 37 is rejected is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 37 of copending Application No. 17/493,834 (reference application). Copending claim 37 
Claim 38 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 38 of copending Application No. 17/493,834 (reference application). Copending claim 38 may depend on claim 4 which describes the content of instant claim 1. 
These are provisional statutory double patenting rejections since the claims directed to the same invention have not in fact been patented.
Claim 1 of this application is patentably indistinct from claim 4, claim 2 is patentably indistinct from claim 4, claim 3 is patentably indistinct from claim 4, claim 8 is patentably indistinct from claim 8, claim 17 is patentably indistinct from claim 17, claim 18 is patentably indistinct from claim 18, claim 37 is patentably indistinct from claim 37, and claim 38 is patentably indistinct from claim 38 of Application No. 17/493,834. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 112
The rejection of claim 3, 7, 8, 17, and 39 in the previous action under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of applicant’s amendments to the claims. The other 112 rejections of the previous action are rendered moot by cancellation of the claims. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-3, 7, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by “Thermomechanical Properties of Parylene X, A Room-Temperature Chemical Vapor Depositable Crosslinkable Polymer” by Senekevich et al in the previous action is withdrawn in view of applicant’s amendment to claim 1 incorporating the material of previous claim 4. As stated in the previous action in “Allowable Subject Matter”, Senekevich is silent as to the Young’s modulus and one of ordinary skill has no reason to expect Senekevich to possess a modulus in the claimed range.

Claim Rejections - 35 USC § 103
The 103 rejections set forth in the previous action are withdrawn in view of applicant’s amendment to claim 1 incorporating material from previous claim 4. None of the previously applied art is expected to demonstrate a Young’s modulus in the claimed range. 

Allowable Subject Matter
The claims under consideration would be allowable if the rejection(s) under 35 U.S.C. 101 set forth in this Office Action are resolved.
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As previously stated for claim 4 regarding the Young’s modulus now claimed in independent claim 1: typical Young’s moduli for xylylene polymers are on the order of 3 GPa according to “Xylylene Polymers” by Beach (p.602 Fig.4). While crosslinking is expected to affect the Young’s modulus and Beach does not describe crosslinked poly (p-xylylenes), the instant does test a poly (p-xylylene) without the key vinyl crosslinking groups (Fig.1, 0% vinyl) and it still has values within the claimed range. 
Further inapplicable art includes “Poly(ethynyl-p-xylylene), An Advanced Molecular Caulk CVD Polymer” by Carrow et al, describing a similar polymer to Senekevich (abstract). Carrow touts the film as “the first cross-linkable CVD polymer on the parylene platform” (p.B2.10.6), which indicates there is little art in this area. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766